Citation Nr: 1714737	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-03 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for parotid neck nodules.

3.  Entitlement to service connection for residuals of bilateral cataracts.

4.  Entitlement to service connection for residuals of a heart attack

5.  Entitlement to service connection for ulcerative colitis.

6.  Entitlement to service connection for colon cancer.

(The claim of whether the Veteran has excessive income for the receipt of Department of Veterans Affairs (VA) nonservice-connected pension benefits is addressed under separate cover.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and July 2014 rating decisions by the Detroit, Michigan VA Regional Office (RO).

In October 2016, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of the hearing is associated with the claims file.

The claim of whether the Veteran has excessive income for the receipt of VA nonservice-connected pension benefits is addressed under separate cover is addressed under separate cover pursuant to BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," 14(c)(10)(a)(7).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicates of those in VBMS.  The Board notes that in January 2016, the Veteran submitted additional medical records and contentions (to include a DVD and VHS tape) but did not provide a waiver of the RO's initial consideration of any new evidence.  38 C.F.R. § 20.1304 (2016).  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records upon remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he developed bladder cancer, parotid neck nodules, bilateral cataracts, residuals of a heart attack, ulcerative colitis and colon cancer from exposure to ionizing radiation during his military service.  Specifically, the Veteran maintains that: he visited Hiroshima and Nagasaki, Japan, during his service in 1953; he served at the Naval Training Center in San Diego and in the Pacific during a time when nuclear testing was conducted in those regions; his official duties placed him in an office in the shipyard at Sasebo, Japan, for three years while ships were routinely brought in for nuclear decontamination and atomic bomb survivors were in contact with servicemembers; and while stationed in Japan, everything he ate and drank came from areas of Japan that were still highly contaminated with radiation.  See April 2010 claim; April 2010 Radiation Risk Activity Worksheet; March, April and May 2014 statements from the Veteran; and October 2016 hearing transcript.  The Veteran also submitted numerous articles about the biological effects of radiation and the link between radiation and tumors. 

Under 38 C.F.R. § 3.311, in cases where the Veteran was diagnosed with radiogenic diseases more than one year after service (as is the case here), VA is required to obtain a dose assessment as to the size and nature of the radiation dose or doses.  

In an April 2014 letter, the RO requested verification of radiation exposure via his service on the USS Bryce Canyon in Sasebo, Japan.  In April 2015, the Defense Threat Reduction Agency (DTRA) stated that there was no occupational radiation exposure.  In a June 2014 letter, the DTRA stated that the evidence failed to demonstrate that the Veteran was exposed to radiation by virtue of involvement of the occupation of Hiroshima or Nagasaki (from August 1945 to July 1946) or participation in U.S atmospheric nuclear testing.  However, DTRA did not address the Veteran's contention that he was served at a Naval Shipyard involving the decontamination of ships.  See 38 C.F.R. § 3.309(d) (3) (iv) (D).  Moreover, DTRA did not provide a dose assessment as is required under 38 C.F.R. § 3.311(a)(2). 

On remand, after obtaining any additional information necessary, DTRA, VA's Under Secretary of Health, or its designee, as appropriate, should prepare a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any additional information deemed necessary, in accordance with 38 C.F.R. § 3.311 (a)(2), forward the Veteran's records concerning his radiation exposure - including any service records, his statements and testimony regarding radiation exposure, the articles about radiation, and any other information obtained while the case is Remand status - to the DTRA, VA's Under Secretary for Health, or its designee, as is appropriate, for preparation of a dose estimate, to the extent feasible, based on the Veteran's statements pertaining to his assignment to a Naval Shipyard in Sasebo, Japan, where ships were allegedly routinely decontaminated. 

If a specific estimate cannot be made, a range of possible doses should be provided.  The resulting dose estimate must include consideration of the Veteran's diagnoses of colon and bladder cancer. 

3.  If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. § 3.311 (c).  Such review should consider, and discuss as necessary, the Veteran's reported onset of colon and bladder problems and his subsequent cancer diagnoses. 

4. After conducting any other development deemed appropriate, to include obtaining any medical opinions for the remaining issues (neck nodules, residuals of cataracts, heart attack and colitis), readjudicate the service connection issues on appeal.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



